—Judgment in so far as it is rendered against the defendant United Dressed Beef Company of New York affirmed, with costs to the respondent. Judgment in so far as appealed from by the defendant Owens & Co., Inc., reversed, the action severed, and a new trial ordered as to said defendant, with costs to the said appellant to abide the event, upon the ground that the verdict against it was contrary to the weight of the credible evidence. Present — Finch, P. J., Merrell, McAvoy, Martin and O’Malley, JJ.